        Case 5:16-cv-04463-LHK Document 74 Filed 04/24/20 Page 1 of 2




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 NICHOLAS D. FRAM (State Bar No. 288293)
   nicholas.fram@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, 27th Floor
 4 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 5 Facsimile:     (415) 512-4077

 6 Attorneys for Plaintiffs

 7 KENNETH L. WILTON (State Bar No. 126557)
   kwilton@seyfarth.com
 8 SEYFARTH SHAW LLP
   2029 Century Park East, Suite 3500
 9 Los Angeles, California 90067-3021
   Telephone: (310) 277-7200
10 Facsimile:    (310) 201-5219

11 Attorneys for Defendants

12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                          SAN JOSE DIVISION
15

16 LinkedIn Corporation and LinkedIn Ireland              Case No. 16-cv-04463-LHK
   Unlimited Company,
17                                                        Notice of Settlement and [Proposed] Order
                Plaintiffs,
18                                                        Judge: Hon. Lucy H. Koh
          vs.
19
   Scraping Hub Limited, Pablo Hoffman and
20 Shane Evans,

21                  Defendants.

22

23          The parties write to inform the Court that they have reached a settlement of this matter, and
24 a written agreement memorializing that settlement. They are in the process of having the

25 agreement signed by the parties. The settlement agreement requires Defendants to take certain

26 actions by May 14, 2020. As soon as Defendants demonstrate that they have completed these

27 actions required by the settlement agreement, the parties will file a stipulation of dismissal.

28          In light of the settlement, the parties jointly request that the Court continue Plaintiffs’

                                                                                              16-cv-04463-LHK
                              NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
        Case 5:16-cv-04463-LHK Document 74 Filed 04/24/20 Page 2 of 2




 1 deadline to file an amended complaint (currently set for May 1, 2020) to June 1, 2020. No other

 2 deadlines, including those for discovery, dispositive motions, or trial, would be affected by this

 3 requested adjustment, and, as noted above, the parties anticipate filing a stipulation of dismissal as

 4 soon as Defendants demonstrate compliance with the agreement, and in no event later than May

 5 26, 2020.

 6 DATED: April 24, 2020                       MUNGER, TOLLES & OLSON LLP

 7
                                               By:        /s/ Jonathan H. Blavin
 8
                                                     JONATHAN H. BLAVIN
 9
                                               Attorneys for Plaintiffs
10
     DATED: April 24, 2020                     SEYFARTH SHAW LLP
11

12
                                               By:       /s/ Kenneth L. Wilton
13                                                   KENNETH L. WILTON
14                                             Attorneys for Defendants
15

16 N.D. Cal. Civil L.R. 5-1 Attestation

17          I, Jonathan H. Blavin, am the ECF user whose credentials were utilized in the electronic
18 filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1(i)(3), I hereby attest

19 that Kenneth L. Wilton concurred in the filing of this document.

20                                                By:                /s/ Jonathan H. Blavin
                                                                        Jonathan H. Blavin
21

22
                                          [PROPOSED] ORDER
23
            Plaintiffs’ deadline to file an amended complaint is continued to June 1, 2020.
24
     DATED: April__, 2020
25

26
                                                                 The Honorable Lucy H. Koh
27                                                                   U.S. District Judge
28

                                                        -2-                                16-cv-04463-LHK
                              NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
